101 F.3d 1393
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Annette WILSON, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Department of Health & Human Services, Defendant-Appellee.
No. 96-6025.
United States Court of Appeals, Second Circuit.
July 25, 1996.

1
Annette Wilson, pro se, Bronx, New York, for Appellant.


2
Linda A. Riffkin, Assistant United States Attorney, Southern District of New York, New York City, for Appellee.


3
Present:  WINTER, LEVAL, Circuit Judges, THOMPSON, District Judge.*


4
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was submitted.


5
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


6
Plaintiff-appellant Annette Wilson, pro se, appeals from Judge Haight's order granting summary judgment for the Commissioner of Social Security.


7
Wilson seeks disability insurance benefits on the ground that menorrhagia, mild chronic cervicitis, and severe anemia resulting from menorrhagia prevented her from working between January, 1991 and August, 1993.  Documentation submitted by Wilson indicates that her condition prevented her from working for approximately three months in 1991 and for another ten months beginning in 1992 and ending in 1993.  Because Wilson is unable to substantiate her claim that she was continuously disabled for twelve months, she is not entitled to benefits.  See 42 U.S.C. § 423(d)(1)(A) (claimant must be disabled for twelve consecutive months);  42 U.S.C. § 423(d)(5)(A);  20 C.F.R. § 404.1529 (claimant must submit medical proof or laboratory findings of period of disability;  unsubstantiated claims of pain insufficient to establish inability to work).


8
We therefore affirm.



*
 The Honorable Alvin W. Thompson, United States District Judge for the District of Connecticut, sitting by designation